Citation Nr: 1644248	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-25 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in June 2013.  A transcript of the hearing is associated with the claims file.  

In December 2014, the Board remanded the claims for further development. 

In January 2016, the RO denied a rating in excess of 20 percent for a service-connected lumbar spine disability.  The Veteran initiated an appeal in a timely notice of disagreement the same month.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ has acknowledged receipt of the NOD and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran has tinnitus and bilateral hearing loss that meets VA criteria for disability. 

2.  The Veteran was exposed to noise in training events in Army service as a combat engineer.

3.  There is a relatively equal balance of evidence both for and against causation of current hearing loss and tinnitus by noise exposure in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In August 2008, the RO provided notice that met the requirements.  Moreover, As the Board is granting the claims for service connection, the claims are substantiated, and there are no further notice and assistance.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  Neither the Veteran nor his representative identified any shortcomings in the conduct of the hearing or in fulfilling VA's duty to notify and assist.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.
II. Analysis

The Veteran served as a U.S. Army combat engineer with service in Germany.  He contended during the Board hearing and in interviews with examiners and clinicians that he experienced bilateral hearing loss and tinnitus caused by exposure to high noise levels from training events that included artillery and armor weapons firing, bridge building, and mine clearing operations. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App.  at 159.

Service personnel records show that the Veteran served in a combat engineering unit in Germany but not in a combat theater.  The Board finds that the Veteran was likely exposed to noise during construction operations and training events as this is consistent with the nature and circumstances of his service occupation.  Service treatment records are silent for any symptoms, diagnoses, or treatment for hearing loss or tinnitus.  The Veteran denied hearing loss, dizziness, or ear trouble in an August 1967 discharge medical history questionnaire.  A concurrent audiometric examination showed normal hearing in both ears at all frequencies except the pure tone threshold at 6000 Hz in the left ear was 25 decibels.   

The RO received the Veteran's claim for service connection for bilateral hearing loss and tinnitus in July 2008.  

In September 2008, a VA audiologist noted a review of the claims file and that the audiometric testing performed on entry in service and at discharge was normal in both ears.  The Veteran reported exposure to noise as a combat engineer and also after service in an industrial facility with the use of hearing protection.  The Veteran reported gradual hearing loss, difficulty hearing a speaker who was not facing him, and tinnitus for the past few years with episodes two to three times per week lasting 30 to 40 seconds.  On examination, pure tone thresholds were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
25
35
50
LEFT
20
20
30
45
55

Speech recognition scores were 96 percent in the right ear and 86 percent in the left ear.  An organic ear examination was normal.  The audiologist diagnosed normal sloping to moderate sensorineural hearing loss in the right ear and sloping to moderate to severe loss in the left ear.  The audiologist found that the current hearing loss was not related to service because hearing acuity was normal at the time of discharge and that tinnitus had the same etiology as hearing loss and thus was also unlikely related to service.  

In July 2009, the RO denied service connection for bilateral hearing loss and tinnitus citing the results and opinion expressed in the September 2008 VA examination. 

In December 2011, the Veteran testified during an RO hearing that he was exposed to loud noise on occasion during service and had episodes of ringing in his ears.  He testified that his hearing and tinnitus did not seem significant to him at age 20 but that he recalled difficulty hearing conversations with his fellow soldiers when they were in the enlisted men's club with background music.  He stated that his hearing and tinnitus became more severe over the years and that his employer at an industrial facility performed multiple hearing assessments starting in 1972 and required mandatory hearing protection.  

During the June 2013 Board hearing, the Veteran testified regarding his exposure to noise in combat engineer training that involved bridge building and mine clearing exercises.  He reported that he had difficulty hearing conversations with his fellow soldiers in the enlisted men's club.  He also reported the onset of tinnitus during service.  He stated that he did not undergo a hearing test at the time of his discharge from service but sought treatment at a private clinic in 1969 and underwent testing by his employer on several occasions. 

In December 2014, the Board remanded the claims to obtain records of audiometric testing by the Veteran's employer and an additional medical opinion to explain any threshold shifts shown in the test records, to explain the significance of normal hearing measured at discharge, and to determine whether the noise exposure caused permanent damage that manifested in the delayed or latent onset of hearing loss.  

In January 2015, the Veteran submitted the results of employer audiometric tests dated in November 1972, April 1976, February 1981, and December 1989.  The tests included pure tone thresholds at all required frequencies for VA purposes and higher but did not include speech recognition testing.  

In November 1972, pure tone thresholds were 15 decibels or less at all frequencies in each ear except the pure tone threshold at 6000 Hz in the left ear was 25 decibels.  An examiner noted that the Veteran had noise exposure in service for two years and worked as a receiving clerk and sheet metal worker without hearing protection for five years.  The Veteran denied tinnitus. 

In April 1976, pure tone thresholds were normal at all frequencies in the right ear but were 25, 25, and 30 decibels at 2000, 3000, and 4000 Hz in the left ear.  The Veteran denied use of ear protection and reported experiencing tinnitus from use of a shotgun.  

In February 1981, pure tone thresholds were normal in the right ear and at 25 decibels only at 4000 Hz.  The Veteran reported that he did use hearing protection and that he had experienced tinnitus during service but not since then.  He reported noise exposure from jackhammers, hunting, mechanical tools, and chain saws.  

In December 1989, pure tone thresholds were normal in both ears at frequencies up to and including 4000 Hz but were at 55 and 40 decibels at 6000 and 8000 Hz in the right and left ears.  The Veteran reported the use of hearing protection.  

The Veteran submitted the report of testing by a private audiologist obtained in June 2012.  The audiologist noted the Veteran's report of increased difficulty in hearing communications with a history of noise exposure in service and foundry work and tinnitus for several years that was increasing in intensity and frequency.  The audiologist noted a normal organic ear examination but referred the Veteran for investigation of some imbalance symptoms.  Test results were not completely legible but did show pure tone thresholds at 40 decibels or greater at more than one frequency in both ears and speech recognition scores less than 94 percent in both ears.  

In February 2015, a VA physician noted a review of the claims file and found that the existing evidence was sufficient to provide an opinion without additional testing.  The physician noted that there were no significant threshold shifts during military service and that most cases of hearing loss and concurrent tinnitus following a head injury and noise exposure are temporary and resolve.  The physician then quoted from a medical reference for the principle that chronic tinnitus is unlikely to remit completely.  Finally, the physician noted, "It is at least as likely as not that the veteran's hearing loss and tinnitus are due to the combined effects of multiple factors incurred in military service." (emphasis added.) 

VA outpatient treatment records show that the Veteran began VA care in July 2015 and was issued hearing aids.  The attending clinician noted that the severity of the hearing loss was not much different from that measured in 2008.  The Veteran denied any persistent symptoms of vertigo.  

As preliminary matters, the Board finds that the September 2008 examination was adequate because the examiner reviewed the claims file, acknowledged the Veteran's lay statements of noise exposure and current difficulties hearing conversation, and performed the required testing with results that can be applied to the service-connection criteria.  The Board finds that there has been substantial compliance with its December 2014 remand instructions because the employer test records and an additional opinion were obtained.  The Board will further discuss the adequacy of the opinions below.  

The Board finds that the results of the September 2008 VA and June 2012 private audiometric tests show that the Veteran does have bilateral hearing loss that meets VA criteria for disability because pure tone thresholds were 40 decibels or higher at one or more of the specified frequencies and speech recognition in the left or both ears was less than 94 percent.  This is consistent with the Veteran's testimony that that he has had increased difficulty hearing conversation and increased frequency and severity of tinnitus episodes.  Therefore, the first element of service connection is met. 

The Veteran was exposed to noise in training but not combat operations.  He provided testimony that he experienced episodes of tinnitus after noisy training events and had difficulty hearing conversation in clubs where music was being played.  Although the Veteran denied tinnitus on his discharge examination and audiometric testing showed no hearing deficits, in his testimony, the Veteran indicated that the dysfunction was not significant at the time.  This is consistent with the opinion of the VA physician in February 2015 that hearing loss and tinnitus following noise exposure typically are temporary and resolve.  Significantly, long before the Veteran filed a claim for compensation in 2008, he reported in 1981 a history of experiencing tinnitus in service during a hearing test.  Lay statements made in connection with medical treatment may be afforded greater probative value than later statements made with self-interest in mind.  See Fed. R. Evid. 803(4) and accompanying Notes (indicating statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (providing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  Therefore, the second element of service connection is met.  

The Board finds that there is a relatively equal balance of evidence both for and against whether the noise exposure in service caused the current disabilities of bilateral hearing loss and tinnitus.  The history of employer testing is inconclusive.  On some occasions, mild hearing loss was noted particularly at very high frequencies and on one occasion in the left ear.  The Veteran inconsistently reported the use of hearing protection in an industrial environment, and also reported post-service noise exposure from recreational shooting as well as power tools.  Without the opportunity to review the employer testing, the VA audiologist in September 2008 found that the current disorders were not caused by noise in service because there were no threshold shifts noted in the testing at the time of military discharge.  On the other hand, the VA physician in February 2015 explained why that may have been so, and then found the combined effects of multiple factors in service did cause the current disabilities.  

The Court reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531   (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54   (1990)).  As there is a relative equal balance of evidence both for and against the claims for service connection for bilateral hearing loss and tinnitus, the "benefit of the doubt" rule is for application, and the claim must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
TANYA SMITH	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


